Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/19/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6b, 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5c, 10a, 10b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
in line 1 of Claims 1-12, delete “Process Challenge Device” and insert --process challenge device--;
in line 1 of Claim 1, delete “at least”;
in line 2 of Claim 1, insert --at least-- before “one”;
in line 3 of Claim 1, delete “at least”;
in line 4 of Claim 1, 
insert --at least-- before “one hollow”,
delete “, at least” and “;”;
in line 5 of Claim 1, insert --at least one hollow-- before “capsule”;
in line 9 of Claim 1, 
insert --at least one removable test-- before “tag”,
insert --at least one continuous internal-- before “cavity”;
in line 10 of Claim 1, 
insert --at least one continuous internal-- before “cavity”,
delete “(10b)” and insert --(3)--;
in line 11 of Claim 1, insert --at least one removable test-- before both instances of “tag”,
in line 12 of Claim 1, insert --empty-- before “space”;
in line 15 of Claim 1, insert --at least one removable test-- before “tag”;
in line 16 of Claim 1, insert --at least one removable test-- before “tag”;
in line 17 of Claim 1, insert --at least one continuous internal-- before “cavity”;
in line 18 of Claim 1, 
insert --at least one continuous internal-- before “cavity”,
delete “(10a)”;
in line 19 of Claim 1, insert --at least one hollow-- before “capsule”;
in line 21 of Claim 1, 
insert --at least one continuous internal-- before “cavity”,
delete “(10b)”;
in line 3 of Claim 2, 
insert --at least one continuous internal-- before “cavity”,
delete “(10b)”;
in line 4 of Claim 2, delete “(3c)is” and insert --is--;
in line 6 of Claim 2, 
insert --at least one continuous internal-- before “cavity”,
delete “(10a)”;
in line 7 of Claim 2, insert --at least one continuous internal-- before “cavity”;
in line 1 of Claim 3, insert --the-- before “means”;
in line 2 of Claim 3, insert --at least one removable test-- before “tag”;
in line 4 of Claim 3, insert --at least one removable test-- before “tag”;
in line 2 of Claim 4, insert --at least one continuous internal-- before “cavity”;
in line 3 of Claim 4, insert --at least one hollow-- before “capsule”;
in line 1 of Claim 5, insert --at least one removable test-- before “tag”;
in line 2 of Claim 5, 
insert --at least one continuous internal-- before “cavity”,
delete “(10b)”;
in line 3 of Claim 5, insert --at least one removable test-- before “tag”;
in line 4 of Claim 5, 
insert --at least one continuous internal-- before “cavity”,
delete “(10b)”;
in line 5 of Claim 5, 
insert --at least one removable test-- before both instances of “tag”,
delete “(4)and”;
in line 6 of Claim 5, insert --at least one continuous internal-- before “cavity”;
in line 2 of Claim 6, insert --at least one removable test-- before “tag”;
in line 3 of Claim 6, 
insert --at least one removable test-- before “tag”,
insert --at least one continuous internal-- before “cavity”;
in line 4 of Claim 6, delete “(10b)”;
in line 5 of Claim 6, 
insert --at least one hollow-- before “capsule”,
insert --end-- before “cap”;
in line 2 of Claim 7, insert --at least one hollow-- before “capsule”;
in line 3 of Claim 7, insert --a-- before “tag”;
in line 2 of Claim 8, delete “is characterized by the test soil (8)”;
in line 3 of Claim 8, delete “comprising” and insert --comprises--;
in line 5 of Claim 8, delete “1g” and insert --1 g--;
in line 2 of Claim 9, delete “is characterized by the test soil (8)”;
in line 3 of Claim 9, delete “comprising” and insert --comprises--;
in line 3 of Claim 10,
delete “500ng to 1g” and insert --500 ng to 1 g--,
delete “1ml” and insert --1 ml--;
in line 2 of Claim 11, insert --at least one hollow-- before “capsule”;
in line 4 of Claim 11, 
insert --hollow inlet-- before “channel”,
insert --at least one continuous internal-- before “cavity”;
in line 5 of Claim 11, 
delete “5cm and 4m” and insert --5 cm and 4 m--,
insert --the hollow outlet-- before “channel”,
insert --the end-- before “cap”,
insert --the at least one continuous internal-- before “cavity”;
in line 6 of Claim 11, 
delete “5cm and 4m” and insert --5 cm and 4 m--,
insert --the at least one hollow-- before “capsule”;
in line 7 of Claim 11, delete “hollow” and insert --the hollow outlet--;
in line 8 of Claim 11, delete “hollow channel” and insert --the hollow inlet and outlet channels--;
in line 9 of Claim 11, insert --the-- before “inlet” and before “outlet”;
in line 2 of Claim 12, delete “capsule”;
in line 3 of Claim 12, delete “(5b)” and insert --(5)--;
in line 4 of Claim 12, 
insert --the at least one continuous internal-- before “cavity”,
delete “(10b)”;
in line 5 of Claim 12, 
insert --at least one hollow-- before “capsule”,
insert --at least one removable test-- before “tag”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” and thus is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “flow shaping part” and “means for ensuring said tag is inserted ….” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s); or (2) present a sufficient showing that the claim limitation recites sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description for corresponding structure for “flow shaping part” as there is no disclosure in the Specification and the reference number 10a as set forth in Figure 1 appears to merely point to a section/portion of the at least one continuous internal cavity and does not disclose any specific feature(s)/structure(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear what structure corresponds to the limitation “flow shaping part”.
In in lines 9-10 of Claim 1 , it is not clear whether “a lock (7) or an end cap (5) for locking the tag (4) in the cavity (3)…” is a portion of the tag holding part.
In lines 9-10 of Claim 1, it is not clear what the limitation “the cavity (3) characterized by the tag holding part of the cavity (10b)” is attempting to set forth since it is not the tag holding part that form the cavity rather it is the cavity which contains the tag holding part.    
In line 14 of Claim 1, it is not clear what the limitation “its size” is referring to.
In line 18 of Claim 1, it is not clear whether “a flow shaping part of the cavity (10a)” is attempting to refer to the same part as that set forth in line 6 (i.e. “a flow shaping part (10a)).
In the last line (line 21) of Claim 1, it is not clear whether the limitation “the seat (3c)” is attempting to point to “a seat (3a)” or a seat that is different from the seat 3(a).
Claim 6 recites the limitation "the outlet (5b)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said seal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In line 9 of Claim 11, it is not clear whether there are multiple inlets and outlets, specifically inlet 12a and outlet 13b, present in the process challenge device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20110182770, 20130210069, 20180360493.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799